The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility.
The court properly permitted the seven-year-old victim to give sworn testimony. The victim’s voir dire responses established that she sufficiently understood the difference between truth and falsity, the significance of an oath, and the wrongfulness and consequences of lying (see People v Nisoff, 36 NY2d 560, 565-566 [1975]; People v Cordero, 257 AD2d 372 [1999], lv denied 93 NY2d 968 [1999]).
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and placing him on probation for a period of 18 months. This was the least restrictive alternative consistent with the needs of appellant and the community (see Matter of Katherine W., 62 NY2d 947 [1984]) in light of, among other things, the seriousness of the offense and the recommendations by the Probation Department and a psychiatrist. Concur — Tom, J.P., Sweeny, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ.